DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh, Organic Letters, 2007, Vol. 9, No. 14, pg. 2613-2616.
Marsh teaches 6-nitrohex-1-ene as a reactant (pg. 2614-2615) which has the structure 
    PNG
    media_image1.png
    36
    113
    media_image1.png
    Greyscale
 which falls in the claimed formula (III) when R21 and R22 are hydrogen atoms and R23 is a –CH2CH2CH2- group.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman, Journal of the Chemical Society, Perkin Transactions 2:  Physical Organic Chemistry (1972-1999) (1991), (1), 73-80.
Bowman teaches nitro alkenes formed by the reduction of halogenated compounds with tri-n-butyltin hydride where examples of products include 2-nitrohept-6-ene and 1-nitrohexe-5-ene (abstract) and 1-nitropent-4-ene (Table 2) which fall in the claimed formula (III).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brutto.
Brutto teaches the compound 1-(nitromethyl)cyclohexyl acrylate (pg. 6) which has the structure 
    PNG
    media_image2.png
    82
    156
    media_image2.png
    Greyscale
 (pg. 6) which falls in the claimed Formula (III) when the divalent organic group is a cyclohexyl ester group.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764